        Case 3:20-cv-00282-BAJ-EWD             Document 119        08/19/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA



     MARK ANTHONY SPELL, ET AL.
                   Plaintiffs,                          Case No. 3:20-cv-00282-BAJ-EWD
                                                              Judge Brian A. Jackson
     VERSUS                                            Magistrate Judge Erin Wilder-Doomes

     JOHN BEL EDWARDS, ET AL.,
                   Defendants.


             DEFENDANT JOHN BEL EDWARDS’S MOTION TO DISMISS
               PLAINTIFFS’ FIRST AMENDED AND SUPPLEMENTAL
                COMPLAINT ON REMAND FROM FIFTH CIRCUIT

       Defendant John Bel Edwards, Governor of the State of Louisiana, (the “Governor”) moves

this Court to dismiss the First Amended and Supplemental Complaint (“Amended Complaint”)

filed by Plaintiffs Mark Anthony Spell and Life Tabernacle Church (collectively “Plaintiffs”)

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). The Amended Complaint

seeks a permanent injunction and damages against the Governor for restrictions imposed under

various early Proclamations issued in response to the COVID-19 pandemic. Although the

Amended Complaint mentions Proclamation Nos. 27 JBE 2020, 30 JBE 2020, 33 JBE 2020, 41

JBE 2020, and 58 JBE 2020 (collectively the “Challenged Proclamations”), the last of which

expired on June 5, 2020, Plaintiffs do not seek injunctive relief or damages with respect to any

specific order(s). The Court should dismiss the First Amended Complaint because (1) the Court

lacks jurisdiction over Plaintiffs’ claims for injunctive relief and relief under state law; (2) the

Governor enjoys qualified immunity from Plaintiffs’ claims for money damages; and, (3)

alternatively, the Governor did not violate Plaintiffs’ constitutional rights, under federal or state

law, as a matter of law.
       Case 3:20-cv-00282-BAJ-EWD              Document 119        08/19/21 Page 2 of 3




       The Governor makes this motion, in particular, on the following grounds:

             Plaintiffs’ claim for a permanent injunction is moot because the last of the
              Challenged Proclamations expired on June 5, 2020, and Plaintiffs’ claim does not
              fall within the exception to the mootness doctrine for cases that are capable of
              repetition, yet evading review;

             The Governor has qualified immunity against Plaintiffs’ claims for damages against
              him in his individual capacity because his COVID-related Proclamations did not
              violate any “clearly established” constitutional rights;

             The Challenged Proclamations did not violate Plaintiffs’ rights under the First
              Amendment’s Free Exercise Clause because they were neutral, generally
              applicable, and rationally related to a legitimate public policy or, alternatively, were
              narrowly tailored to serve a compelling state interest;

             The Challenged Proclamations did not violate Plaintiffs’ rights under the First
              Amendment’s Establishment Clause because they neither advanced nor inhibited
              religion and did not foster an excessive entanglement with religion;

             The Challenged Proclamations did not violate Plaintiffs’ speech, assembly, or
              equal-protection rights;

             The Eleventh Amendment to the United States Constitution bars Plaintiffs’ claims
              based on alleged violations of state constitutional and statutory law; and

             The Eleventh Amendment bars Plaintiffs’ claim for injunctive relief against the
              Governor because he is not responsible for enforcing the Challenged
              Proclamations.

       The Governor brings this motion pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal

Rules of Civil Procedure. The Governor bases this motion upon the accompanying Memorandum

in Support of Motion to Dismiss First Amended and Supplemental Complaint on Remand from

Fifth Circuit, the attached Appendix of Pre-Roman Catholic Diocese Cases Upholding State

COVID-19 Restrictions, the complete files and records in this action, and such further argument

as may be presented to this Court at any hearing on the motion.




                                                 2
       Case 3:20-cv-00282-BAJ-EWD            Document 119       08/19/21 Page 3 of 3




       Accordingly, Defendant John Bel Edwards respectfully moves this Court to dismiss the

claims that Plaintiffs have pleaded against him in their Amended Complaint with prejudice

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

                                            Respectfully submitted,

                                            JEFF LANDRY
                                            Attorney General


                                            By: /s/ James M. Garner
JACK M. WEISS (# 13340)                     JAMES M. GARNER (# 19589), T.A.
Lead Counsel                                DARNELL BLUDWORTH (# 18801)
Attorney at Law                             JOSHUA S. FORCE (# 21975)
5938 Laurel Street                          CHRISTOPHER T. CHOCHELES (# 26848)
New Orleans, LA 70115                       SHER GARNER CAHILL RICHTER
Telephone/Facsimile: (504) 267-0637         KLEIN & HILBERT, L.L.C.
Email:         jack1656@gmail.com           909 Poydras Street, 28th Floor
Special Assistant Attorney General          New Orleans, Louisiana 70112-1033
                                            Telephone:     (504) 299-2100
 MATTHEW F. BLOCK (# 25577)                 Facsimile:     (504) 299-2300
 Executive Counsel                          Email:         jgarner@shergarner.com
 Office of the Governor                                    dlbudworth@shergarner.com
 Louisiana State Capitol                                   jforce@shergarner.com
 4th Floor                                                 cchocheles@shergarner.com
 Baton Rouge, Louisiana 70804               Special Assistant Attorneys General
 Telephone:     (225) 342-7015
 Email:         matthew.block@la.gov

                                Attorneys For Defendant
                            GOVERNOR JOHN BEL EDWARDS




                                               3
